Name: 95/2/Euratom, ECSC: Council Decision of 1 January 1995 determining the order in which the office of President of the Council shall be held
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  economic geography
 Date Published: 1995-01-01

 Avis juridique important|31995D000295/2/Euratom, ECSC: Council Decision of 1 January 1995 determining the order in which the office of President of the Council shall be held Official Journal L 001 , 01/01/1995 P. 0220 - 0220COUNCIL DECISIONof 1 January 1995determining the order in which the office of President of the Council shall be held(95/2/EC, Euratom, ECSC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the second paragraph of Article 27 thereof, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 146 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 116 thereof, Whereas Article 12 of the Act annexed to the Treaty concerning the Accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union adjusted the above provisions, laying down that the Council shall determine the order in which the office of President of the Council shall be held in turn by the Member States, HAS DECIDED AS FOLLOWS: Article 1 1. The office of President shall be held: - for the first six months of 1995 by France, - for the second six months of 1995 by Spain, - for the subsequent periods of six months by the following Member States in turn in the following order: Italy, Ireland, Netherlands, Luxembourg, United Kingdom, Austria, Germany, Finland, Portugal, France, Sweden, Belgium, Spain, Denmark, Greece. 2. The Council, acting unanimously on a proposal from the Member States concerned, may decide that a Member State may hold the Presidency during a period other than that resulting from the above order. Article 2 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 1 January 1995. For the CouncilThe PresidentA. JUPPÃ 